Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/21 has been entered.
 
EXAMINER'S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Todd, Becker, Reg#:43,487 on 12/16/21.

The application has been amended as follows: 

Amend claims 8 & 15 as follows:

Per claim 8 A modular liquid cooling system with blind mate connectors, comprising: at least one server chassis configured to house a server with at least one cooling module, the at least one server chassis having a plurality of mounting rails mounted on the at least one server chassis, wherein each mounting rail of the plurality of mounting rails are disposed at different heights on the at least one server chassis; at least one fluid connector secured to at least one of the plurality of mounting rails, [[the]]a fluid connector of the at least one fluid connector including an interior connector  of the blind mate connectors extending from an adapter panel; and a rack manifold of a rack, the rack manifold having at least one port configured to fluidly connect with the blind mate connector extending from the adapter panel.
Per claim 15 A method of assembling a modular liquid cooling system with blind mate connectors, comprising: securing at least one fluid connector to at least one mounting rail of a plurality of mounting rails, wherein are mounted on east one server chassis, and each mounting rail of the plurality of mounting rails are disposed at different heights on the at least one server chassis, the at least one fluid connector including an interior connector configured to fluidly communicate with at least one cooling module of a server housed in the server chassis, and a blind mate connector extending from an adapter panel; and fluidly connecting the at least one fluid connector to at least one port of a rack manifold of a rack with the blind mate connector extending from the adapter panel.

Allowable Subject Matter

3.	Claims 1-3 and 5-19 are allowable.

	The following is an examiners statement of reasons for allowance:
The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim(s) 1, 8, & 15 and at least in part, because 	Independent claim(s) 1, recites the limitations: “A fluid connector system, comprising: a server chassis that has a plurality of mounting rails mounted on the server 
	Independent claim 8 recites the limitations: “A modular liquid cooling system with blind mate connectors… the at least one server chassis having a plurality of mounting rails mounted on the at least one server chassis, wherein each mounting rail of the plurality of mounting rails are disposed at different heights on the at least one server chassis; at least one fluid connector secured to at least one of the plurality of mounting rails… a rack manifold of a rack, the rack manifold having at least one port configured to fluidly connect with the blind mate connector extending from the adapter panel.”, and 
	Independent claim 15 recites the limitations: “…a modular liquid cooling system with blind mate connectors, comprising: securing at least one fluid connector to at least one mounting rail of a plurality of mounting rails, wherein the plurality of mounting rails are mounted on at least one server chassis, and each mounting rail of the plurality of mounting rails are disposed at different heights on the at least one server chassis… a blind mate connector extending from an adapter panel; and fluidly connecting the at least one fluid connector to at least one port of a rack manifold of a rack with the blind mate connector extending from the adapter panel.”
 
4.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A MATEY/Examiner, Art Unit 2835